UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6331



In Re:   JIMMIE L. HARRIS,




                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CA-01-142)


Submitted:   May 25, 2005                     Decided:   June 9, 2005


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmie L. Harris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jimmie L. Harris petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2254 (2000) petition.      He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court granted the Respondent’s

motion for summary judgment and dismissed Harris’s 28 U.S.C. § 2254

(2000) petition by order entered May 17, 2005.        Accordingly,

because the district court has recently decided Harris’s case, we

deny the mandamus petition as moot.    We grant leave to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                               - 2 -